Gilbert, J.
It is a sufficient answer to the objection, that the appeal ought to have been from the judgment, to say, that it does not appear that any judgment has been entered. If such be the fact the respondent could avail himself of it only by motion to dismiss the appeal.
Upon the merits, we think the order, so far as it affects the *582female defendant, was erroneous, tier answer puts in issue the averment of a demand of payment and notice of non-payment of the note, and avers that her indorsement was procured while under duress. These are substantial defenses and must be tried.
The answer of the other defendant is frivolous.
The order must be reversed as to the defendant Wilhelmina Fincke, and affirmed as to the other defendant without costs.

Ordered accordingly.